Citation Nr: 1104928	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-18 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for prostate cancer, claimed as 
secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1965 to July 1967.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 decision by the Department of Veterans 
Affairs (VA) Buffalo, New York Regional Office (RO).  During the 
pendency of the Veteran's appeal, he moved to Florida.  The St. 
Petersburg RO has properly assumed jurisdiction over his claim.  

In May 2009, the Veteran filed a claim seeking service connection 
for bilateral hearing loss and tinnitus.  The RO has not yet 
issued a rating decision as to these issues.  Thus, the Board 
finds that the issues of entitlement to service connection 
for bilateral hearing loss and tinnitus have been raised 
by the record, but have not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Though the Veteran served in close proximity to the Republic 
of Vietnam, his service did not involve duty or visitation in 
Vietnam.  

2.  The Veteran did not suffer from prostate cancer in service or 
for many years thereafter, and no competent medical evidence 
establishes a link between his prostate cancer and his active 
service.  


CONCLUSION OF LAW

The criteria for service connection for prostate cancer have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.313 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  Continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic; continuity is 
also required where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either case, 
or whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must find 
medical evidence that the Veteran currently suffers from a 
disability, medical evidence (or, in certain circumstances, lay 
evidence) of an in service incurrence or aggravation of that 
disability, and medical evidence of a nexus between the present 
disability and the disability claimed in service.  Hickson v. 
West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

First, the Board acknowledges that the Veteran suffered from 
prostate cancer.  
Records from Dhiren K. Shah, MD, reflect that the Veteran was 
diagnosed as suffering from prostate cancer in spring 2004.  He 
underwent surgery in June 2004 and continued treatment through 
April 2005.  Records from Dr. Shah and the VA from 2010 show that 
the Veteran is again receiving treatment for prostate cancer.  

Despite the evidence of a current disability, the Veteran's claim 
fails because there is no competent medical evidence that the 
Veteran's prostate cancer is causally related to his active 
service under either a presumptive or a direct basis.

Service connection may be granted on a presumptive basis for 
certain diseases, such as prostate cancer, that are associated 
with exposure to certain herbicide agents, even though there is 
no record of such disease during service.  The presumption 
applies to diseases manifest to a compensable degree anytime 
after service in a Veteran who had active military, naval, or air 
service for at least 90 days, during the period beginning on 
January 9, 1962 and ending on May 7, 1975, in the Republic of 
Vietnam, including the waters offshore, and other locations if 
the conditions of service involved duty or visitation in Vietnam.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This 
presumption may be rebutted by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.

Here, as the evidence shows that the Veteran suffered from 
prostate cancer, his condition may be service connected 
presumptively if the evidence showed that the Veteran had service 
in the Republic of Vietnam.  The Board notes, however, that an 
opinion of the General Counsel for VA held that service on a 
deep-water naval vessel off the shores of Vietnam without proof 
of actual duty or visitation in the Republic of Vietnam may not 
be considered service in the Republic of Vietnam for purposes of 
38 U.S.C.A. § 101(29)(A).  VAOPGCPREC 27-97 (July 23, 1997).  In 
Haas v. Peake, 525 F.3d 1168 (Fed. Cir 2008), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) upheld 
VA's interpretation of the regulations that, for purposes of 
applying the presumption of exposure to herbicides under 38 
C.F.R. § 3.307(a)(6)(iii), the service member must have actually 
been present at some point on the landmass or the inland waters 
of Vietnam during the Vietnam conflict.  

There is no evidence that the Veteran's active service satisfies 
this requirement.  The Veteran's DD-214 reflects that he served 
in the United States Navy and was at sea for 1 year and 9 months.  
The Veteran's service personnel records show that he served 
aboard the U.S.S. Ranger from November 1965 to July 1967.  The 
U.S. Armed Services Center for Unit Records Research (CURR) wrote 
that during the time that the Veteran was aboard the U.S.S. 
Ranger, the ship was stationed at Naval Air Station Alameda, 
California until December 1965.  The ship then conducted periods 
of special operations in the Gulf of Tonkin from that date until 
August 1966, at which time the ship left the Gulf of Tonkin and 
returned to California.  By the time the U.S.S. Ranger left 
California to return the Gulf of Tonkin in November 1967, the 
Veteran had separated from active service.  Further, the Veteran 
himself does not contend that he was present on the landmass or 
the inland waters of Vietnam.  

In various letters to the RO and to elected officials, the 
Veteran has expressed his disappointment and disbelief that he is 
not entitled to the same presumption as those military personnel 
who set foot on the landmass of Vietnam.  He contends that he was 
exposed to Agent Orange through both the prevailing winds off the 
coast of Vietnam and from aircraft that flew through Vietnamese 
airspace.  

With respect to the contention that due to his close proximity to 
the Vietnam coast the Veteran was exposed to Agent Orange through 
the air or through his working on planes, he is, in essence, 
attempting to expand the statutory presumption to waters offshore 
Vietnam.  This matter has been finally settled by Haas.  Indeed, 
in upholding VA's requirement that a veteran must have been 
present within the land borders of Vietnam, the Federal Circuit 
essentially reaffirmed the VA's discretion to maintain a "bright 
line" rule against those claiming presumptive exposure to 
herbicides via drift in the air off the coast.

The presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 are 
specifically limited to those individuals who were actually 
physically present in the boundaries of the Republic of Vietnam 
at some point during service.  In this case, the Veteran does not 
claim nor do the records demonstrate that he physically visited 
or had duty in the Republic of Vietnam.  Because the Veteran does 
not meet the criteria of having "service in the Republic of 
Vietnam" for purposes of 38 C.F.R. § 3.307(a)(6)(iii), his 
service connection claim must fail on the basis of the 
presumptive regulations.

Despite the fact that the Veteran is not entitled to service 
connection on a presumptive basis for herbicide exposure, service 
connection may nonetheless be warranted with evidence that the 
Veteran was otherwise exposed.  As previously summarized, the 
Veteran contends that he was exposed via the air and his working 
on aircraft.  In his May 2006 Notice of Disagreement, the Veteran 
contended that prevailing winds blew Agent Orange from the 
Vietnamese mainland onto ships and aircraft.  In a March 2009 
letter, the Veteran contended that he was exposed to Agent Orange 
by servicing aircraft that carried or had flown through 
herbicides.  He reiterated these same contentions in his May 2009 
Substantive Appeal.  

In analyzing these contentions, the Board does not find that they 
rise to the level to be considered credible.  To be accepted as 
evidence, a claimant must be both competent and credible to offer 
a particular statement.  See, e.g., Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  In this case, the Veteran is competent to offer 
statements as to how he believes he was exposed to herbicide 
agents.  The Board does not find his contentions to be credible, 
however.  Unlike other situations where claimants who were not 
entitled to service connection on a presumptive basis 
demonstrated that they were exposed to herbicides - such as 
direct handling of the chemicals - the Veteran's contentions are 
based on suggestions of how he could have been exposed.  The 
Board recognizes the Veteran's sincere belief that he was exposed 
to Agent Orange and that that exposure has resulted in his 
current condition.  Absent more particular and well defined 
evidence and examples of exposure, the Board cannot find his 
contentions to be credible.  As such, the evidence that has been 
presented lacks the probative value necessary to establish that 
the Veteran was exposed to herbicides.

Even without proof of presumptive service connection, a Veteran 
may still establish service connection by showing proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey 
v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 1171 (1998).  

In this case, however, there is no medical evidence that the 
Veteran's prostate cancer was incurred in service.  Service 
treatment records do not show any evidence of prostate cancer 
while the Veteran was in service; and there is no evidence that 
he suffered from prostate cancer for several decades after active 
duty. 

Additionally, no medical nexus opinion has been advanced that 
even suggests that the Veteran's prostate cancer was incurred in 
service; and - since the Veteran is not competent to provide an 
opinion as to a matter requiring medical expertise such as a 
determination of etiology - any opinion on this question by the 
Veteran is insufficient to provide the requisite nexus between 
his prostate cancer and his time in service.

In its November 2010 brief, the Veteran's representative 
contended both that the Veteran was exposed to asbestos during 
his active service and that this exposure could be the cause of 
the Veteran's current prostate cancer.  The Veteran detailed his 
claimed exposure to asbestos in a December 2006 letter to then 
Senator Hillary Clinton.  The Veteran stated that he served as a 
firefighter during his service and that while fighting fires and 
cleaning up after them, he was exposed to asbestos.  

Even if the Board were to concede that the Veteran was exposed to 
asbestos during his active service, there is no medical evidence 
indicating a link between the Veteran's current condition and his 
claimed in-service exposure to asbestos, let alone a medical 
conclusion that the two are related.  

Given the foregoing, the Board finds that the Veteran did not set 
foot in the Republic of Vietnam, and there is no competent 
evidence that he was otherwise exposed to herbicide agents.  The 
Board also finds that the Veteran did not suffer from prostate 
cancer in service or for many years thereafter, and that there is 
no competent medical evidence linking his prostate cancer to his 
active service.  Accordingly, the Board concludes that the 
criteria for service connection for prostate cancer have not been 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.313.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in April 2005 - prior to the initial RO 
decision in this matter - that addressed the notice elements.  
The letter informed the Veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  

Subsequent to the filing of the claim at issue, the Court of 
Appeals for Veterans Claims ruled that VA must inform claimants 
of all five elements of a service connection claim, including how 
VA assigns disability ratings and how an effective date is 
established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Though the Veteran in this case did not receive such notice 
regarding ratings and effective dates prior to the initial RO 
decision, his claim is being denied, so there can be no 
possibility of any prejudice to him.  See Smith v. Shinseki, 24 
Vet. App. 40, 49 (2010) (finding failure to provide Dingess 
notice to Veteran whose service connection claim was being denied 
to be harmless error).  

Next, VA has a duty to assist the Veteran in the development of 
his claim.  This duty includes assisting him in the procurement 
of both service treatment records and other pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained 
and associated with the claims file the Veteran's service 
treatment records, records of his post-service VA treatment, and 
records of his private medical treatment.  

A VA compensation and pension examination is not required in this 
case.  The Board may order an examination when the record shows 
that the Veteran has a current disability, indicates that this 
disability may be associated with the Veteran's active service, 
and does not contain sufficient evidence for the Board to make a 
decision on the issue.  38 U.S.C.A. § 5103A(d)(2).  If the record 
indicates that there may be a nexus between the current 
disability and any service related incident, then the Board may 
order an RO to have a claimant examined.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  In this case, there is no medical 
evidence indicating that the Veteran's prostate cancer could be 
related to his active service.  Absent such an indication, the 
Board may consider the medical records already in the file 
without requiring a VA examination.

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result in 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  


ORDER

Service connection for prostate cancer is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


